Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
Applicant’s submission of the Terminal Disclaimer on 10 March 2022 is acknowledged. Applicant’s amendment of the claims filed 24 November 2021 has been entered. Applicant’s remarks filed 24 November 2021 are acknowledged.
Claims 1-78 are cancelled. Claims 79-101 are pending.

Examiner’s Comment
In a telephonic interview with Applicant’s representative Hilary Dorr Lang on 03/08/2022, the Examiner indicated that the Terminal Disclaimer filed 11/24/2021 has an error, in which Application No. 15/211,979 should be Application No. 15/211,906. In a response received on 03/10/2022, Applicant submitted a corrected Terminal Disclaimer. In view of the newly submitted Terminal Disclaimer (dated 03/10/2022), the prior Terminal Disclaimer (dated 11/24/2021) is vacated accordingly.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant submitted the Terminal Disclaimer on 03/10/2022 over the U.S. Patents and U.S. Patent Applications listed on pages 2-3 of the last Office Action (except for Application Nos. 15/211,965 and 15/211,994, which have been abandoned), thereby overcoming the nonstatutory double patenting rejections made of record. Applicant’s response has overcome all remaining grounds of objections and rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/
Primary Examiner, Art Unit 1646                                                                                                                                                                                            March 11, 2022